Case 1:20-cv-01263-UNA Document 1-5 Filed 09/21/20 Page 1 of 35 PageID #: 59




                              EXHIBIT E
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 2 of 35 PageID #: 60
                                                             7,457,627


         Claim 1                                                      RUCKUS DEVICES

A method for                 The Ruckus Devices comprise wireless access points and routers that allow for encrypted creation
transferring data with a     of Quality of Service (“QoS”) steams. The Ruckus Devices include, but are not limited to the R730
verified QoS in a            Nighthawk router. The Ruckus Devices perform a method for transferring data with a verified QoS
communication network,       in a communication network. The Ruckus Devices support Quality of Service (“QoS”) which
which includes a call        prioritizes packets for certain types of traffic on the wireless network it deploys.
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:




                                                                                                                                 1
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 3 of 35 PageID #: 61
                                                             7,457,627


         Claim 1                                                   RUCKUS DEVICES

A method for
transferring data with a
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:




                             Source: https://www.ruckuswireless.com/press/releases/20180717-new-ruckus-r730-first-iot-and-
                             lte-ready-80211ax-access-point-stadiums-public


                                                                                                                         2
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 4 of 35 PageID #: 62
                                                             7,457,627


         Claim 1                                                    RUCKUS DEVICES

A method for
transferring data with a
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:




                             Source: Ruckus FastIron QoS and Traffic Management Configuration Guide, 08.0.90, p. 11


                                                                                                                      3
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 5 of 35 PageID #: 63
                                                             7,457,627


         Claim 1                                                  RUCKUS DEVICES

A method for
transferring data with a
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:




                             Source: http://wifi-insider.com/wlan/wmm.htm




                                                                                                     4
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 6 of 35 PageID #: 64
                                                             7,457,627


         Claim 1                                                    RUCKUS DEVICES

A method for                 The Ruckus Devices provide a communication network, the WiFi network.
transferring data with a
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:



                             Source: Ruckus R730 Data Sheet, p. 1




                             When QoS is enabled, the Ruckus Devices transfer data with a verified QoS. The MSDU constitutes
                             data with a verified QoS.




                             Source: 802.11 § 4.5.2.3

                                                                                                                           5
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 7 of 35 PageID #: 65
                                                             7,457,627


         Claim 1                                               RUCKUS DEVICES

A method for
transferring data with a
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:




                             Source: 802.11 § 8.2.4.5




                             Source: 802.11 § 4.5.6



                                                                                                     6
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 8 of 35 PageID #: 66
                                                             7,457,627


         Claim 1                                               RUCKUS DEVICES

A method for
transferring data with a
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:




                             Source: 802.11 § 8.2.4.5

                                                                                                     7
                   Case 1:20-cv-01263-UNA Document   1-5 No.
                                             U.S. Patent  Filed 09/21/20 Page 9 of 35 PageID #: 67
                                                             7,457,627


         Claim 1                                                      RUCKUS DEVICES

A method for                 The wireless network provided by the Ruckus Devices includes a call control level. For example, the
transferring data with a     Logical Link Control (LLC) Layer is the call control level.
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:


                             Source: 802.11 § 11.4.2.3.2




                                                                                                                               8
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 10 of 35 PageID #: 68
                                                            7,457,627


         Claim 1                                               RUCKUS DEVICES

A method for
transferring data with a
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to     Source: 802.11 § 4.2.5
data transfer,
comprising:




                                                                                                     9
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 11 of 35 PageID #: 69
                                                            7,457,627


         Claim 1                                                     RUCKUS DEVICES

A method for                 The wireless network provided by the Ruckus Devices includes a resource control level. For
transferring data with a     example, the Media Access Control (MAC) Layer is the resource control level.
verified QoS in a
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:
                             Source: 802.11 § 4.5.3.1




                                                                                                                          10
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 12 of 35 PageID #: 70
                                                            7,457,627


         Claim 1                                                     RUCKUS DEVICES

A method for                 The wireless network provided by the Ruckus Devices includes at least one terminal assigned to
transferring data with a     data transfer. For example, the QoS access point (AP) constitutes a terminal assigned to data
verified QoS in a            transfer.
communication network,
which includes a call
control level, a resource
control level and at least
one terminal assigned to
data transfer,
comprising:



                             Source: 802.11 § 3.1




                                                                                                                              11
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 13 of 35 PageID #: 71
                                                            7,457,627


         Claim 1                                                    RUCKUS DEVICES

determining a QoS           The Ruckus Devices determine a QoS requirement (e.g., the QoS priority parameter) for data
requirement for data        transfer (e.g., MSDUs to be delivered). Each MSDU contains a QoS priority parameter.
transfer and verified at
call control level;




                            Source: 802.11 § 5.1


                                                                                                                         12
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 14 of 35 PageID #: 72
                                                            7,457,627


         Claim 1                                                    RUCKUS DEVICES

determining a QoS           The QoS priority parameter is encoded to the TID which the Ruckus Devices uses to determine a
requirement for data        QoS requirement.
transfer and verified at
call control level;




                            Source: 802.11 § 5.1


                                                                                                                            13
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 15 of 35 PageID #: 73
                                                            7,457,627


         Claim 1                                               RUCKUS DEVICES

determining a QoS
requirement for data
transfer and verified at
call control level;




                           Source: 802.11 § 8.2




                                                                                                     14
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 16 of 35 PageID #: 74
                                                            7,457,627


         Claim 1                                               RUCKUS DEVICES

determining a QoS
requirement for data
transfer and verified at
call control level;




                           Source: 802.11 § 5.1




                                                                                                     15
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 17 of 35 PageID #: 75
                                                            7,457,627


         Claim 1                                                    RUCKUS DEVICES

determining a QoS           The LLC (call control level) verifies the requirement through the MA-UNITDATA primitive.
requirement for data
transfer and verified at
call control level;




                            Source: 802.11 § 4.3.13.14




                           Source: 802.11 § 11.4.2.3.2

                                                                                                                       16
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 18 of 35 PageID #: 76
                                                             7,457,627


         Claim 1                                                      RUCKUS DEVICES

creating and                 The Ruckus Devices create and transfer, taking into account the QoS requirement verified at the
transferring, taking into    call control level, at least one encrypted token to the terminal. The link layer control generates a
account the QoS              service primitive (MA-UNITDATA primitive) that includes priority and service class parameters.
requirement verified at      Further, the priority parameters in the MPDU header and the MIC value making up the encrypted
the call control level, at   MPDU is transferred to the MAC sublayer entity. The presence of security encapsulation (e.g., TKIP,
least one encrypted          CCMP, GCMP and MIC) includes creation of a MIC field (encrypted token).
token to the terminal;




                             Source: 802.11 § 3.1




                                                                                                                               17
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 19 of 35 PageID #: 77
                                                             7,457,627


         Claim 1                                                RUCKUS DEVICES

creating and
transferring, taking into
account the QoS
requirement verified at
the call control level, at
least one encrypted
token to the terminal;




                             Source: 802.11 § 4.5.4




                                                                                                      18
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 20 of 35 PageID #: 78
                                                             7,457,627


         Claim 1                                                RUCKUS DEVICES

creating and
transferring, taking into
account the QoS
requirement verified at
the call control level, at
least one encrypted
token to the terminal;



                             Source: 802.11 § 5.1.2




                                                                                                      19
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 21 of 35 PageID #: 79
                                                             7,457,627


         Claim 1                                                RUCKUS DEVICES

creating and
transferring, taking into
account the QoS
requirement verified at
the call control level, at
least one encrypted
token to the terminal;




                             Source: 802.11 § 11.4.2.1

                                                                                                      20
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 22 of 35 PageID #: 80
                                                             7,457,627


         Claim 1                                                RUCKUS DEVICES

creating and
transferring, taking into
account the QoS
requirement verified at
the call control level, at
least one encrypted
token to the terminal;




                             Source: 802.11 § 11.4.2.2



                                                                                                      21
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 23 of 35 PageID #: 81
                                                             7,457,627


         Claim 1                                                RUCKUS DEVICES

creating and
transferring, taking into
account the QoS
requirement verified at
the call control level, at
least one encrypted
token to the terminal;




                             Source: 802.11 § 11.4.2.3




                                                                                                      22
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 24 of 35 PageID #: 82
                                                             7,457,627


         Claim 1                                                RUCKUS DEVICES

creating and
transferring, taking into
account the QoS
requirement verified at
the call control level, at
least one encrypted
token to the terminal;




                             Source: 802.11 § 5.2.2.4




                                                                                                      23
                    Case 1:20-cv-01263-UNA Document  1-5 No.
                                              U.S. Patent Filed 09/21/20 Page 25 of 35 PageID #: 83
                                                             7,457,627


         Claim 1                                                        RUCKUS DEVICES

creating and                  The priority parameter specifies requested priority of the data unit transfer and the service class
transferring, taking into     parameter specifies the requested service class of the data unit transfer.
account the QoS
requirement verified at
the call control level, at
least one encrypted
token to the terminal;




                             Source: 802.11 § 5.2.2.2

                                                                                                                                    24
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 26 of 35 PageID #: 84
                                                            7,457,627


         Claim 1                                                     RUCKUS DEVICES

transferring the verified    The Ruckus Devices transfer the verified QoS requirement and the encrypted token to the resource
QoS requirement and          control level from the terminal. The priority parameters in the MPDU header and the MIC value
the encrypted token to       making up the encrypted MPDU are transferred to the MAC sublayer entity.
the resource control
level from the terminal;




                            Source: 802.11 § 11.4

                                                                                                                           25
                   Case 1:20-cv-01263-UNA Document  1-5 No.
                                             U.S. Patent Filed 09/21/20 Page 27 of 35 PageID #: 85
                                                            7,457,627


         Claim 1                                               RUCKUS DEVICES

transferring the verified
QoS requirement and
the encrypted token to
the resource control
level from the terminal;




                            Source: 802.11 § 11.4

                                                                                                     26
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 28 of 35 PageID #: 86
                                                           7,457,627


        Claim 1                                                     RUCKUS DEVICES

decrypting, at the         The Ruckus Devices decrypt, at the resource control level (e.g., MLME/SME), the encrypted token,
resource control level,    and verify the QoS requirement using the decrypted token. The sublayer (e.g., the MLME or SME)
the encrypted token, and   decrypts encrypted frame body including the MIC. The priority parameter specifies requested
verifying the QoS          priority of the data unit transfer and the service class parameter specifies the requested service
requirement using the      class of the data unit transfer. Further the MAC sublayer which acts as the resource control level,
decrypted token; and       determines whether it is able to fulfil the request based on the priority requested.




                           Source: 802.11 § 10.23




                                                                                                                             27
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 29 of 35 PageID #: 87
                                                           7,457,627


        Claim 1                                               RUCKUS DEVICES

decrypting, at the
resource control level,
the encrypted token, and
verifying the QoS
requirement using the
decrypted token; and




                           Source: 802.11 § 10.23

                                                                                                    28
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 30 of 35 PageID #: 88
                                                           7,457,627


        Claim 1                                               RUCKUS DEVICES

decrypting, at the
resource control level,
the encrypted token, and
verifying the QoS
requirement using the
decrypted token; and




                           Source: 802.11 § 11.4

                                                                                                    29
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 31 of 35 PageID #: 89
                                                           7,457,627


        Claim 1                                                     RUCKUS DEVICES

configuring the             The Ruckus Devices configure the communication network taking into account the QoS
communication network       requirement verified, such that the data is transferred with the verified QoS. The original MPDU
taking into account the     header is concatenated with the plaintext MPDU and is processed according to QoS parameters in
QoS requirement             HCF contention based channel access (EDCA).
verified, such that the
data is transferred with
the verified QoS.




                           Source: 802.11 § 3.1


                                                                                                                           30
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 32 of 35 PageID #: 90
                                                           7,457,627


        Claim 1                                               RUCKUS DEVICES

configuring the
communication network
taking into account the
QoS requirement
verified, such that the
data is transferred with
the verified QoS.




                           Source: 802.11 § 9.2.4




                                                                                                    31
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 33 of 35 PageID #: 91
                                                           7,457,627


        Claim 1                                               RUCKUS DEVICES

configuring the
communication network
taking into account the
QoS requirement
verified, such that the
data is transferred with
the verified QoS.




                           Source: 802.11 § 9.2.4



                                                                                                    32
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 34 of 35 PageID #: 92
                                                           7,457,627


        Claim 1                                               RUCKUS DEVICES

configuring the
communication network
taking into account the
QoS requirement
verified, such that the
data is transferred with
the verified QoS.




                           Source: 802.11 § 9.2.4



                                                                                                    33
                  Case 1:20-cv-01263-UNA Document  1-5 No.
                                            U.S. Patent Filed 09/21/20 Page 35 of 35 PageID #: 93
                                                           7,457,627


        Claim 1                                               RUCKUS DEVICES

configuring the
communication network
taking into account the
QoS requirement
verified, such that the
data is transferred with
the verified QoS.




                           Source: 802.11 § 9.2.4




                                                                                                    34
